Exhibit 10.6
 
 
Amendment to Shared Services Agreement
 


 
This amendment is to the original SHARED SERVICES AGREEMENT dated as of January
11, 2012 (the “Effective Date”) and entered into between PositiveID Corporation,
a Delaware corporation (“PSID”), and VeriTeQ Acquisition Corporation, a Florida
corporation (“VeriTeQ”).
 
The amendments are as follows:
 
 
1.
Effective June 1, 2012 the monthly charge for shared services as outlined in
Section 1.2(a)(i) shall be reduced from $30,000 to $12,000.

 
2.
The parties have agreed to convert all amounts owed under the Shared Services
Agreement as of May 31, 2012 ($160,004) to 2,285,779 common shares of VeriTeQ at
a per price share of $0.07.

 
All other terms of the Shared Services Agreement not specifically amended herein
shall remain as originally written.
 
IN WITNESS WHEREOF, the parties have executed this Agreement to be effective as
of June 25, 2012.
 
 
POSITIVEID CORPORATION
                   
By:
/s/William Caragol
    Name:
William Caragol
    Title:
Chief Executive Officer
    Date:
June 25, 2012
   

 


VERITEQ ACQUISITION CORPORATION
                 
By:
/s/Scott R. Silverman
    Name:
Scott R. Silverman
    Title:
Chief Executive Officer
    Date:
June 25, 2012
   